DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are directed to an allowable method for preparing a medium-embedded-sample-block. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 19 is directed to a method for preparing a medium-embedded-sample-block and claim 20 is directed to a method for drug screening comprising preparing a medium-embedded-sample-block, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II and III as set forth in the Office action mailed on 4/1/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ben Koopferstock on July 6, 2022.
The application has been amended as follows:
	Claim 1 has been deleted and replaced with:
A method for preparing a medium-embedded-sample-block, the method comprising:
obtaining a bottom portion of a microfluidic device, the bottom portion having been separated from a top portion of the microfluidic device, the bottom portion having a plurality of sample wells arranged as a two-dimensional array, and an open face for accessing samples in the plurality of sample wells;
placing embedding medium in the plurality of sample wells such that the embedding medium immerses the samples in the plurality of sample wells; 
allowing the embedding medium to form a block of embedding medium including the samples embedded therein; and
separating the bottom portion of the microfluidic device from the block of embedding medium to obtain the medium-embedded-sample-block.
In claim 2, “plurality of ” has been inserted before “sample wells” on line 2-3.
In claim 3, “plurality of ” has been inserted before “sample wells” on line 2-4.
Claim 4 has been deleted and replaced with:
The method of claim 1, wherein the bottom portion comprises a frame having the open face for accessing the samples in the plurality of sample wells.
In claim 5, “The method of claim 4” on line 1 has been changed to “The method of claim 1”. In addition, “providing the microfluidic device and ” on line 1-2 has been deleted. Finally, “plurality of ” has been inserted before “sample wells” on line 3.
In claim 7, “plurality of ” has been inserted before “sample wells” on line 2.
In claim 9, “The method of claim 1” on line 1 has been changed to “The method of claim 4”. In addition, “plurality of ” has been inserted before “sample wells” on line 2.
Claim 13 has been deleted and replaced with:
The method of claim 1, wherein the separating the bottom portion of the microfluidic device from the block of embedding medium to obtain the medium-embedded-sample-block further comprises applying additional embedding medium to an exposed face of the block of embedding medium after removing the bottom portion, and allowing the additional embedding medium to cover the exposed face of the block of embedding medium.
In claim 16, “plurality of ” has been inserted before “sample wells” on line 2-3.
In claim 17, “frame” on line 2 has been changed to “bottom portion”. In addition, “plurality of ” has been inserted before “sample wells” on line 2.
Claim 19 has been deleted and replaced with:
A method for preparing a medium-embedded-sample-block, the method comprising:
obtaining a microfluidic device with samples, the microfluidic device comprising: 
a body having a top portion removeably attached to a bottom portion, the body having at least one channel formed therein in communication with a plurality of sample wells containing the samples, each channel being in fluid communication with an inlet port through which fluid can flow into the channel and an outlet port through which fluid can flow from the channel;
removing the top portion of the body of the microfluidic device to expose an upper face of the bottom portion including the samples in the plurality of sample wells;
placing embedding medium in the plurality of sample wells such that the embedding medium immerses the samples in the plurality of sample wells; 
allowing the embedding medium to form a block of embedding medium including the samples embedded therein; and
separating the bottom portion of the microfluidic device from the block of embedding medium to obtain the medium-embedded-sample-block.
Claim 20 has been deleted and replaced with:
A method for drug screening comprising:
providing a microfluidic device containing biological samples, the microfluidic device comprising: 
a body having a top portion removeably attached to a bottom portion, the body having at least one channel formed therein in communication with a plurality of sample wells containing the biological samples, each channel being in fluid communication with an inlet port through which fluid can flow into the channel and an outlet port through which fluid can flow from the channel;
preparing a medium-embedded sample block having the biological samples embedded therein, the preparing comprising:
removing the top portion of the body of the microfluidic device to expose an upper face of the bottom portion including the samples in the plurality of sample wells;
placing embedding medium in the plurality of sample wells such that the embedding medium immerses the samples in the plurality of sample wells; 
allowing the embedding medium to form a block of embedding medium including the samples embedded therein; and
separating the bottom portion of the microfluidic device from the block of embedding medium to obtain the medium-embedded-sample-block;
obtaining at least one slice of the medium-embedded-sample-block along a cutting plane including at least a portion of the biological samples; and
performing a drug screening method on the portion of the biological samples in the at least one slice.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art teaches a method for preparing a medium-embedded-sample-block, and the art teaches placing a medium-embedded-sample-block on a microfluidic device. However, the art does not teach a method for preparing a medium-embedded-sample-block on a microfluidic device as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651